          Case 1:19-cv-03766-GHW Document 125 Filed 12/14/20 Page 1 of 1
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 12/14/2020
------------------------------------------------------------------X
BEVERLY HILLS TEDDY BEAR COMPANY, :
                                                                  :
                                                    Plaintiff, :
                                                                  :        1:19-cv-3766-GHW
                              -against-                           :
                                                                  :            ORDER
BEST BRANDS CONSUMER PRODUCTS, INC, :
BEST BRANDS SALES COMPANY, LLC, and                               :
GENNCOMM, LLC,                                                    :
                                                                  :
                                                 Defendants. :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         On December 11, 2020, the Court granted in part Defendants Best Brands Consumer

Products, Inc. and Best Brands Sales Company, LLC’s (together, “Defendants’”) motion for

sanctions. Dkt. No. 124. In its order, the Court ordered Plaintiff to pay for the supplemental

discovery and Defendants’ reasonable attorney’s fees and costs that resulted from Plaintiff’s failure

to meet its discovery obligations. Id. To streamline that process, the Court orders the parties to

confer and jointly propose dates, by no later than December 21, 2020, for the following:

              •    a schedule for the parties to conduct the supplemental discovery described in the

                   Court’s December 11, 2020 order;

              •    a teleconference during which the parties and the Court will discuss the proposed

                   schedule and the best way to proceed with discovery; and

              •    a briefing schedule for Defendants’ anticipated motion for the attorney’s fees and

                   costs they have already incurred.

         Plaintiff is directed to serve this order on GennComm and to retain proof of service.

         SO ORDERED.

 Dated: December 14, 2020                                     _____________________________________
                                                                       GREGORY H. WOODS
                                                                      United States District Judge
